Citation Nr: 0322962	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  97-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for gout 
from December 28, 1995, to June 19, 1997.  

2.  Entitlement to a rating in excess of 40 percent for gout 
from June 20, 1997, to June 11, 2001.  

3.  Entitlement to a rating in excess of 60 percent for gout 
since June 12, 2001.  

4.  Entitlement to an increased rating for thoracic strain, 
levoscoliosis with back pain, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1976 to January 
1985.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The veteran testified before a hearing officer at the RO in 
July 1996 and before the undersigned at a hearing in 
Washington, D.C., in July 1999.  In November 1999, the Board 
remanded the issues on appeal for additional development.  
The case has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claims, and 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  From December 28, 1995, to June 19, 1997, the veteran's 
gout was an active process manifested by incapacitating 
exacerbations occurring more than 3 times a year; the 
presence of severely incapacitating exacerbations occurring 
at least 4 times a year or over a prolonged time was not 
shown.  

3.  From June 20, 1997, to June 11, 2001, the veteran's gout 
was an active process manifested by incapacitating 
exacerbations occurring more than 3 times a year; the 
presence of severely incapacitating exacerbations occurring 
at least 4 times a year or over a prolonged time was not 
shown.  

4.  Since June 12, 2001, the veteran's gout has been an 
active process and has included severely incapacitating 
exacerbations over prolonged periods; total incapacitation 
has not been shown.

5.  The veteran's gout does not present an exceptional or 
unusual disability picture.  

6.  The veteran's thoracic strain, levoscoliosis with back 
pain, is manifested primarily by reduced motion, some 
tenderness over the thoracic musculature and complaints of 
pain.  

7.  The veteran's thoracic spine disorder does not present an 
exceptional or unusual disability picture.  


CONCLUSIONS OF LAW

1.  From December 28, 1995, to June 19, 1997, the schedular 
criteria for a 40 percent rating for gout have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Codes 5002, 5017 (2002).  

2.  From June 20, 1997, to June 11, 2001, the schedular 
criteria for a rating in excess of 40 percent for gout have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5002, 
5017 (2002).  

3.  Since June 12, 2001, the schedular criteria for a rating 
in excess of 60 percent for gout have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Codes 5002, 5017 (2002).  

4.  The veteran's gout does not warrant referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (2002).  

5.  The criteria for a schedular rating in excess of 10 
percent for thoracic strain, levoscoliosis with back pain, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5291 (2002).  

6.  The veteran's thoracic strain, levoscoliosis with back 
pain, does not warrant referral for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002).  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary that is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board finds that the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decisions, statement of the case and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish higher 
disability ratings for his gout and thoracic spine 
disability.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence that might be relevant to the veteran's claims, and 
the veteran has not identified any additional records or 
other evidence that has not been obtained.  VA has advised 
the veteran of what evidence he needed to obtain to 
substantiate his claims for benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In conjunction with the increased rating claims considered 
here, the RO explicitly notified the veteran that he should 
furnish the names of all medical providers, both VA and 
private, who had treated his gout or thoracic spine 
disability.  The RO notified the veteran that if he filled 
out consent forms VA would request private medical reports.  
The RO also notified the veteran that it had requested 
medical evidence from the VA Medical Center in Salisbury, 
North Carolina, and from the VA outpatient clinic in Winston-
Salem, North Carolina, and that it would request medical 
records from any other VA treatment facilities he identified.  
He has, thus, been advised what evidence he should obtain and 
submit and what evidence VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi¸ 16 Vet. App. at 187.  VA 
otherwise advised the veteran of VA compensation examinations 
that VA was conducting pursuant to the duty to assist the 
veteran.  

The RO has obtained the records identified by the veteran, 
and he was afforded compensation examinations in June 1997, 
April 2000 and November 2001 to determine the level of 
disability attributable to his service-connected gout and 
thoracic spine disability.  In addition, the  veteran 
provided testimony at hearings in July 1996 and July 1999.  
Accordingly, no further notice to the veteran or further 
assistance in acquiring additional evidence is required by 
the new statute and regulations.  



Rating Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings. Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Rating musculoskeletal disabilities

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Background

VA outpatient records show that the veteran was issued a TENS 
unit in December 1994 because of back and neck pain.  In mid 
December 1994, he described his back pain as quivering in his 
upper back and tender in his middle back.  He described 
general back pain as sharp, aching, piercing and agonizing 
and said the pain in his back was a 5 on a scale of 10.  He 
said that when he used the TENS unit he had it on for about 
an hour, which decreased the pain significantly.  A physical 
therapist gave him a program of home exercises.  In January 
1995, the veteran reported that his back still bothered him 
from time to time and that he continued to use the TENS unit 
to relieve his symptoms.  The veteran was encouraged to 
continue self-management of pain symptoms and was discharged 
from physical therapy.  

VA outpatient records show that in August 1995 the veteran 
complained of swelling of his right large toe for the past 
week.  He reported that he was taking his nonsteroidal anti-
inflammatory (NSAID) medication, Allopurinal and Colchicine 
and was using ice, but his toe was not getting any better.  
On examination, the metatarsalphalangeal (MTP) joint of the 
right great toe was swollen and slightly edematous.  The 
assessment was sub-acute gout.  The physician added Toradol 
for 3 days and ordered the veteran to stay off his foot for 
that time.  Slightly more than a week later, in early 
September 1995, the veteran complained that both feet hurt.  
X-rays at that time showed no acute abnormality in either 
foot.  

At a November 1995 VA medical clinic visit it was noted that 
the veteran continued to take his prescribed medication.  
Examination of the feet did not reveal any erythema, edema or 
tenderness.  The assessment was bilateral foot pain and 
history of gout.  He was referred to podiatry for orthotics.  
In late December 1995, the veteran reported that he had been 
using Allopurinal and Colchicine but continued to have 
problems with gout.  On examination, there was obvious 
swelling and exquisite tenderness over the right first MTP 
joint.  There was also tenderness under the other MTP joints 
on the right foot.  The assessment was flare-up of gout.  The 
physician gave the veteran 20 Toradols.  

VA outpatient records show that at a walk-in appointment in 
April 1996, a physician renewed and rewrote prescriptions for 
Motrin and Allopurinol.  

In testimony at a July 1996 hearing before a hearing officer 
at the RO, the veteran stated that his service-connected back 
condition limited his ability to do lifting.  He said he had 
pain in the center of his back and that the pain became sharp 
with certain jerking movements.  He testified that his back 
problems interfered with his current employment because he 
was not fast in doing certain jobs that required lifting.  He 
testified that in the past 18 months he had take about a week 
of sick leave.  He testified that to save sick leave he had 
also taken approximately two weeks of annual leave, which he 
took just for his back.  

At the July 1996 hearing the veteran testified that the gout 
was in his right foot and caused constant pain.  He said 
flare-ups took him off his feet and slowed him down at his 
work.  He said he had to rest his feet more because the gout 
had also been in his left foot.  He said he had had the gout 
go from the right foot, to the right ankle and on to the 
right knee.  He said he has also had less severe flare-ups in 
his left foot.  He said that in the past 18 months he had 
twice sought VA medical treatment for his gout but otherwise 
used the medications he had been prescribed when he had an 
attack.  He said that he had a total of 40 to 50 attacks, 30 
of which required him to use crutches because he could not 
put his foot down.  He estimated that because of his gout he 
had missed a couple of weeks of work in the past 18 months.  
He also testified that VA had provided two pairs of 
orthopedic shoes to try to ease the pain in his joints from 
the gout.  He also testified that he had been given a pair of 
crutches to use when his gout flared-up to the point that he 
could not put his foot on the ground.  

At a VA outpatient visit in October 1996, the veteran 
reported persistent right foot pain and numbness since an 
Achilles tendon repair in December 1995.  He said that he had 
seen an acupuncturist for mechanical back pain and was taking 
Allopurinal and Colchicine as well as Motrin regularly.  He 
also complained of bilateral hand pain and stiffness.  On 
examination of the right foot, there was MTP erythema, 
bogginess and tenderness.  The assessment included gouty 
arthritis.  X-rays of the right foot taken in October 1996 
showed some mild degenerative changes about the first MTP 
joint.  X-rays of both hands taken in October 1996 showed no 
evidence of acute bony abnormality or significant 
arthropathy.  

The veteran was seen as a walk-in at a VA clinic in November 
1996 with complaints of severe pain and redness of the left 
first MTP joint and the right first metacarpalphalangeal 
(MCP) joint.  He reported that he had been taking medications 
as prescribed.  The assessment was acute gouty arthritis.  
Medications were adjusted.  About a week later, the veteran 
said he felt much better with resolution of his hand pain and 
only minimal pain in his left foot.  The assessment was gouty 
arthritis, and medications were adjusted again.  Outpatient 
records show treatment for acute exacerbation in February and 
March 1997.  X-rays of the left foot taken in March 1997 
showed no evidence of acute bony injury involving the bones 
of the foot, and there was no evidence radiographically to 
suggest active gouty arthritis.  The veteran also complained 
of left foot symptoms in June 1997.  

At a June 1997 VA orthopedic examination, the veteran 
reported that he was taking Indocin, Allopurinol, Colchicine 
and a stomach medicine.  He also reported he had a TENS unit 
for his upper back.  He reported that he had lost 2 days from 
work in the current calendar year, but had lost three months 
in 1996 because of a fall resulting in a ruptured Achilles 
tendon, which required surgery.  At the time of the 
examination, the veteran came in on a crutch because of a 
subsiding acute "gouty" attack affecting chiefly his left 
great toe.  The veteran complained of back pain just below 
the intrascapular area, which he said sometimes extended up 
into his neck.  He had applied a TENS unit to his 
intrascapular muscles.  On examination, there was swelling 
and slight tenderness of the MTP joint of the left foot.  
There was no increased warmth.  The diagnoses included gout 
of left great toe, with normal uric acid, and subjective pain 
between the shoulder blades.  The physician noted that X-rays 
of the thoracic spine did not show evidence of degenerative 
disc disease or degenerative joint disease.  

VA outpatient records show that the veteran complained of 
increased gout symptoms in his right toe in July 1997.  At 
that time it was noted that the veteran's gouty arthritis was 
extremely difficult to control in spite of aggressive medical 
management.  

When he was seen by his VA primary care provider in October 
1997 the veteran reported that he had only had "little 
attacks" of gout.  The assessment was gouty arthritis.  At a 
VA rheumatology consultation in November 1997, the veteran 
reported recurring gout 2 to 3 times a month in his hands, 
ankles and toes.  On examination, there was no warmth or 
effusion in the toes, ankles, wrists or hands, but in the 
hands there was point tenderness in the distal and proximal 
interphalangeal joints.  The assessment was polyarticular 
gout.  The veteran was instructed on the proper use of 
medications.  The attending rheumatologist noted that the 
frequent attacks of gout were probably related to over 
exertion.  

When he was seen at a VA outpatient clinic in February 1998, 
the veteran reported that his gouty attacks had been mild 
lately.  The assessment included gouty arthritis, and 
medications were continued.  At an unscheduled appointment in 
March 1998, the veteran complained of gout pain in his right 
foot and right great toe.  He reported that his medications 
were not effective.  Examination of the right foot showed 
marked tenderness and edema of the right great toe.  The 
assessment was acute exacerbation of gout.  Medications were 
prescribed.  Three days later, the veteran again complained 
of a swollen right foot and ankle.  He was now on crutches 
and reported the medication had not helped.  On examination, 
the right first MTP joint was extremely red, swollen and 
tender.  The assessment was acute gouty arthritis.  The plan 
was to refer the veteran for a joint injection.  Toradol was 
also prescribed.  When he was seen at a primary care clinic 
in July 1998, the veteran reported he had had two gouty 
flares and stated that his first MTP joints were getting 
larger.  

VA outpatient records show that in August 1998 it was 
recommended that the veteran be provided with custom shoes 
molded from casts, with steel shanks and rocker bottom soles 
and possible lateral wedges.  He was evaluated at the 
rehabilitation medicine clinic in September 1998 with his 
diagnosis listed as gouty arthritis with foot deformity.  

At an unscheduled appointment in October 1998 the veteran 
complained of increased gout pain.  The assessment after 
examination was acute gouty flare.  Toradol was prescribed.  

In a VA outpatient entry dated in February 1999, it was noted 
that shoes did not fit well although they had been modified 
several times.  When he was seen in the primary care clinic 
in March 1999, the veteran reported that gouty flares now 
occurred in his left hand.  The assessment was gouty 
arthritis, stable.  

A VA medical certificate shows that the veteran was seen in 
May 1999 with complaints of right ankle pain, which had begun 
the previous day with typical symptoms of gout.  On 
examination, the right ankle was slightly warm, but not red.  
The impression was gout and Toradol was prescribed, with a 5-
day taper of prednisone to be used if the Toradol did not 
help.  

At the July 1999 hearing before the undersigned, the veteran 
testified that he had gout attacks from 2 to 4 times a month.  
He said that he considered it an attack when a joint turned 
pinkish, was hot to the touch and was swollen and he actually 
could not walk.  He testified that his gout flared up an 
average of three times a month and that he had had Cortisone 
injections directly into the joint to relieve the pain.  He 
testified that he had incapacitating bouts of gout an average 
of twice a month over a year.  He said the attacks occurred 
in both feet and had gone up as far as the knee.  He 
testified that his most recent attack had been two or three 
weeks previously and that he received treatment at the VA 
medical facility in Salisbury, North Carolina.  The veteran 
testified that so far during the current year he had missed 
approximately 10 days from work because of gout.  The veteran 
testified that he could avoid taking time off from work 
because of the gout if he could start taking his medicine on 
the day symptoms began.  He testified that VA did not like 
giving him the medications that worked the best.  He 
testified that he did not go to the doctor every time he had 
a flare-up because as long as he had the medicine he needed, 
there was nothing more the doctors could do.  

At the hearing, the veteran testified that he used the TENS 
unit for his thoracic spine because physical therapy and 
Cortisone injections had not seemed to alleviate his pain.  
He testified when his thoracic spine pain stared "kicking 
up" he was unable to lift his arms as much and was unable to 
move his neck as much.  He said he would have pain down his 
back and his neck.  He also testified that he had spasms in 
the middle of his back almost daily.  He said that it 
sometimes felt as though someone hit him in the chest and he 
felt he could not take in air.  He testified that he had to 
be careful to avoid swift motions of his arms, head and back 
because such motions started pain in his mid back.  He 
testified that when VA issued the TENS unit they told him 
there was not much more they could do for his back.  

The veteran was seen in a VA shoe clinic in July 1999.  It 
was noted that the custom-molded shoes prescribed in February 
1999 had been delivered in April 1999.  The veteran reported 
that the shoes fit comfortably and were the only shoes he 
could wear.  The therapist recommended that a second pair of 
shoes be ordered for the veteran from the same mold.  

When he was seen at the VA primary care clinic in September 
1999, the veteran said he had discontinued all medications 
and actually had milder gout attacks.  The assessment 
included gouty arthritis, and the plan was to continue 
symptomatic treatment.  

In January 2000, the veteran submitted leave records from his 
employer for 1998 and 1999 showing he used 102.77 hours of 
sick leave in 1998 and 121.47 hours of sick leave in 1999.  
The veteran stated that in 1998 he used 40 hours of annual 
leave for sickness and in 1999 used 32 hours for sickness.  
He stated that all of this leave was used for VA 
disabilities.  

VA outpatient records show that the veteran was seen at an 
unscheduled visit in early April 2000 reporting an acute 
exacerbation of gout.  He reported he had resumed Colchicine, 
but had severe pain.  Examination revealed marked tenderness 
of both great toes and the right wrist.  The assessment was 
gout, acute exacerbation.  Vicodin was prescribed for pain, 
and the veteran was to continue other medications.  

In conjunction with VA examinations conducted in April 2000, 
the veteran reported that in the past 12 months he had lost 3 
weeks from work because of his gout and his back.  

At a VA "spine" examination in April 2000, the veteran 
arrived walking on crutches, holding his back stiffly.   The 
examiner noted that during the examination the veteran did 
not appear to be in pain anywhere except in the feet.  The 
veteran was wearing a TENS unit, on which he said he depended 
for some relief of the discomfort he felt high in the middle 
of his back.  The examiner said that as nearly as could be 
determined on inspection, the veteran had normal curvature of 
the thoracic spine.  There was no tenseness or tenderness 
over the parathoracic muscles or over the vertebral column 
itself.  The veteran had no pain in lifting himself on and 
off the examination table or on reaching and/or stretching 
for his crutches.  The examiner stated that for practical 
purposes the thoracic spine does not have a separate range of 
motion.  There was limitation of motion of the cervical and 
lumbar spine.  On vigorous swinging of his shoulders, right 
and left, the veteran did not evince any discomfort or 
tenderness in the thoracic area.  There was no weakness of 
the back or loss of range of motion in the back or any 
pathology found.  The veteran's coordination remained 
excellent.  The examiner stated that he did not observe 
levoscoliosis.  The diagnosis was thoracic strain, postural; 
no abnormality found on examination other than the reduced 
range of motion cervical to lumbar.  The examiner commented 
that he believed the veteran exaggerated the degrees of 
stiffness and/or pain he was experiencing.  

At a VA neurology examination in April 2000, the veteran 
described intense thoracic pain from the T8 vertebra to his 
neck and a separate pain in his low back.  He described much 
"clicking" in his back.  He said he was unable to turn over 
in bed and was in pain all day.  The veteran reported that he 
had given up on most medications, but continued to take 
Indomethacin and Allopurinol.  He said he used a TENS unit 
much of the day.  The veteran also stated that his feet had 
chronically hurt for the past three years and he had had left 
elbow pain in spite of surgery on that elbow.  On 
examination, the veteran would not walk on his toes or heels 
and could not stand alone without crutches.  He would not 
jog, bend or squat.  Strength in his muscles was generally 
good, although extremely difficult to evaluate because of 
much breaking and complaints of pain.  The physician said he 
saw no fasciculation or atrophy.  The veteran could lift 
himself with his arms while seated.  Reflexes were 
symmetrically decreased, and Babinski signs were absent.  
Alternate motion was slow.  Superficial sensation and 
vibration in the four extremities was normal, and joint sense 
was normal in the feet.  Traced figures were interpreted 
slowly in all four extremities.  The diagnoses included 
diffuse back and joint pain causing delicate slow movements 
of all extremities and slow walking.  The physician said this 
pain was from gout, which had begun 20 years ago.  The 
diagnoses also included hyporeflexia, also from gout. 

At a VA "joints" examination in April 2000, the examiner 
noted the veteran's 20-year history of gout, which had 
involved his left elbow and other joint areas.  The veteran 
reported that he was presently working at the post office 
doing light maintenance work.  The veteran said he had pain 
daily at work, but kept working.  He said that for the last 
three weeks he had had a flare of gout in his right great 
toe.  On examination, the right great toe area was red with 
increased heat, and the skin was smooth and shiny.  It was 
painful, but not exquisitely so to the touch.  Any motion of 
the first MTP joint increased the pain.  He could 
spontaneously move it about 5 degrees only, in flexion and 
extension.  The veteran could flex and extend the other toes.  
There was also some right ankle tenderness, which increased 
with pressure.  There were 10 degrees of dorsiflexion and 20 
degrees of plantar flexion of the right ankle.  Pain was not 
observed to be increased on walking; his coordination was 
good, and he exhibited no weakness in the right foot or 
ankle.  Motion was reduced because of pain.  The physician 
stated that the veteran's general health remained good, he 
continued to gain weight, and had not been anemic because of 
this or any other recent flare of the gouty arthritis.  

At the April 2000 examination, the physician also noted that 
the veteran was having symptoms in his left foot over the 
base of the left great toe.  The veteran reported that he had 
a flare approximately three months ago and had had another 
flare in the last three weeks.  He had slight swelling of the 
left great toe, first MTP joint.  There was minimal 
tenderness on palpation with increases in discomfort with 
motion and weight bearing.  Range of motion of the first MTP 
joint was essentially 0 because of pain.  He could flex and 
extend the other toes at will.  Range of motion of the right 
ankle was 15 degrees dorsiflexion and 30 degrees plantar 
flexion.  There was minimal increased heat remaining in the 
left foot/left great toe area.  

At the examination, the veteran reported some soreness about 
the right knee, and the physician noted minimal tenderness 
over the lateral plica area.  The knee moved easily without 
pain from 0 to 140 degrees, and the knee was stable to 
stress.  The veteran reported there had been no feeling of 
subluxation or the knee giving way.  The veteran had no 
symptoms and no palpable or visible abnormality in the left 
knee.  He said that from time to time his hands were sore and 
at times were swollen.  On inspection, there was no swelling 
or tenderness in the hands.  The physician noted a history of 
symptoms in the left elbow and an exploration of the 
olecranon bursa having found crystals.  On examination, the 
bursa was slightly swollen.  There was no tenderness or 
crepitation in the joint, but joint motion was slightly 
reduced, lacking the final 3 to 4 degrees of extension of the 
left elbow to 0 degrees.  He could flex to 140 degrees.   
Pronation and supination were painless and normal.  Strength 
was normal in the elbows and arms, and he had no symptoms in 
the shoulders.  

The physician who conducted the April 2000 "joints" 
examination commented that the veteran presently had gouty 
arthritis as an active process in his toes and to a lesser 
extent in the right ankle.  He said that chronic residuals 
related to the gout were the slight degree of loss of motion, 
not to the point of ankylosis, in the left elbow.  The 
physician stated that he reviewed prior X-rays, and there was 
no evidence of degenerative joint disease, which would of 
itself limit motion.  He said that previous X-rays of the 
right foot showed no destructive change of gouty arthritis.  
He said that previous X-rays of the left foot showed some 
degeneration of the first MTP joint, which was not of itself 
typical of gout.  The diagnosis was gout, periodic acute 
exacerbations, presently in the feet, bilaterally, active.  

VA shoe clinic records show that in August 2000 the veteran's 
feet were evaluated and that new custom-molded shoes were 
prescribed.  

Clinical records from Club Haven Family Practice show that in 
April 2001 the veteran complained of right foot and heel pain 
over the past three to four days.  On examination there was a 
healed Achilles tendon rupture on the right.  The veteran was 
very tender over the heel.  The assessment was heel pain.  

VA outpatient records dated in approximately mid-June 2001 
from Providence, Rhode Island, show that a triage nurse noted 
that the veteran reported that he was on vacation, had a 
history of gout and now presented with pain in his right 
great toe and reported difficulty walking.  The objective 
assessment was slight puffiness around the proximal MTP joint 
with no redness and some difficulty walking.  A staff surgeon 
stated that the veteran was having problems with his first 
MTP joint on the left foot and had run out of Colchicine, 
which the physician prescribed.  A VA medical certificate 
shows the veteran was seen in late June 2001 complaining of 
severe pain in both feet.  He gave a history of gout in both 
feet and stated he was out of medicine.  On examination, the 
MTP joints of the great toe on both feet were red, tender and 
swollen.  The impression was question of acute gout and 
arthralgia.  Indomethecin and Prednisone were prescribed.  
The veteran was seen again slightly more than a week later, 
in early July 2001, reporting a bout of gout in his left foot 
since the previous day.  After examination, the impression 
was acute gouty arthritis.  The physician prescribed a 
Prednisone taper and Indocin.  

Records from Club Haven Family practice show that in July 
2001, the veteran was noted to be on his third round of 
prednisone since June.  On examination there was minimal 
warmth of the left great toe.  There was tenderness to 
palpation and on movement.  The assessment was recurrent 
gout.  X-rays of the left foot showed degenerative change in 
the first MTP joint.  A small posterior heel spur was 
incidentally noted.  

In a VA outpatient record dated in July 2001, the veteran's 
primary care physician noted that the veteran had been lost 
to follow-up for over a year, but had been seeing Dr. Folds 
(Club Haven Family Practice).  The veteran said he had been 
told he had rheumatoid arthritis and reported that gouty 
flares on his feet had been treated with Prednisone, which 
had just been discontinued.  The veteran complained of 
bilateral foot pain.  On examination, the veteran walked with 
a limp.  The first MTP on each foot was red, warm and 
swollen.  The assessment was gouty arthritis and questionable 
rheumatoid arthritis.  The plan was to adjust medications and 
for the veteran to see a rheumatologist locally.  

At a VA outpatient visit in early August 2001, the physician 
noted the veteran was now on Indocin and Allopurinol.  He had 
had 3 courses of Prednisone in June and July, which worked 
except that the symptoms recurred when the Prednisone was 
tapered off.  On examination, there was no edema in the 
extremities.  The physician's assessment was that the 
veteran's gout was unusually problematic.  He had not gotten 
relief with maximum doses of Indocin and Allopurinol.  He got 
relief when he took steroids, but when he stopped the 
symptoms recurred.  The plan was to collect laboratory data 
and follow up on the veteran's visit with the rheumatologist.  

In an August 2001 letter, T. Eric Siceloff, D.P.M., stated he 
had seen the veteran in consultation.  The veteran presented 
with the chief complaint of painful left foot that was taking 
longer than normal to get better.  On examination, the medial 
and dorsal aspect of the left foot showed evidence of edema, 
and there was pain to palpation and on motion.  There was 
increased warmth of the left foot.  Gait and station 
examination revealed a limp.  The impression was gout.  Dr. 
Siceloff referred the veteran to Elliott L. Semble, M.D., who 
is a rheumatologist.  

In a report dated in late August 2001, Dr. Semble noted that 
the veteran complained of on and off pain and swelling 
involving his left great toe since early June 2001.  On 
examination there was active synovitis involving the left 
great toe.  Gait and station were within normal limits.  
After examination and review of records, the 


impression was chronic tophaceous gout with intermittent 
episodes of acute gouty arthritis.  Dr. Semble planned 
modification of medications.  The veteran returned two days 
later having noticed a nodule developing on the inferior 
aspect of his left great toe.  On examination, Dr. Semble 
noted the nodule, which was not there at the initial visit.  
He stated that the veteran continued to have active synovitis 
involving the great toe of his left foot.  The impression was 
acute gouty arthritis with chronic tophaceous gout.  

At a VA outpatient visit in September 2001, it was noted that 
the rheumatologist had increased the veteran's Allopurinol 
and decreased his Indocin.  The veteran also reported that he 
had seen a herbatologist.  On examination of the extremities, 
there was no edema.  There was a clearly palpable tophus 
under the base of the left great toe.  When he was seen in 
November 2001, it was noted that the veteran had recently had 
two more gout attacks and was currently on Indocin and 
Allopurinol.  The veteran reported that he continued to have 
a lot of pain in his feet and in his back.  One examination 
of the extremities there was no edema.  There was a clearly 
palpable tophus under the base of the left great toe.  

At a VA examination for "feet" and "joints other than 
feet" in November 2001, the veteran stated that attacks of 
gout had worsened in the past year.  Worsening symptoms seen 
were related to the left foot.  He reported that since the 
last examination (April 2000) he had had at least three 
painful flares in the left foot all the way to the left great 
toe with ankle swelling, painful motion, painful touch and 
increased heat.  The veteran also reported that he had 
problems again with his left elbow, including some aching, 
but it had not worsened.  He stated that he could not 
completely straighten his left elbow.  On examination, there 
was some degree of swelling of the left first MTP joint.  It 
was not hard, but was slightly tender underneath the left 
great toe with a small, very tender tophus on palpation.  
Flexion and extension of the toe were normal, but extension 
was painful.  The hindfoot was asymptomatic.  The right foot 
was normal in appearance, but had a history of two flares, 
milder than those in the left foot, since the last 
examination.  There was no gross deformity of the left elbow.  
The veteran lacked 5 degrees of full extension.  


There was tenderness immediately adjacent to the olecranon, 
but not markedly so.  There was flexion of the left elbow to 
145 degrees.  Extension and pronation were not limited, and 
strength was normal.  The impression was gout, feet, with 
recurring flares and tophus formation left great toe.  The 
physician stated he noted degenerative changes on X-ray.  
With respect to the left elbow, the diagnosis was gout, left 
elbow with minimum limitation of motion without degenerative 
change on X-ray except spur on olecranon.  

At a VA "spine" examination in November 2001, the physician 
stated that the veteran gave no history of any striking 
change, progression or difference in symptoms since the last 
examination.  The veteran complained of pain from his neck 
down to the lower lumbosacral area.  He reported that he 
frequently used a TENS unit, which helped his neck pain.  On 
examination, the veteran held his back rather stiffly.  He 
was able to lift himself easily from his chair to the 
examining table.  He took off his clothes slowly as though 
his back hurt.  He had normal curvature of the thoracic 
spine, and the physician stated he observed no gross 
scoliosis.  On palpation, there was some degree of discomfort 
between the shoulders, but no trigger points were found with 
intense pain.  He was able to move his arms over his head 
without pain and to shrug his shoulders without pain.  He had 
no weakness against resistance, no increase in pain with 
resistance and no tenderness over the dorsal vertebral 
column.  Some tenseness and tenderness were present over the 
thoracic musculature, but these were not acute.  There was no 
weakness or reduced range of motion except due to reduction 
of motion found both at the cervical and lumbar area.  The 
diagnosis was thoracic sprain/strain, chronic, mild.  The 
physician commented that the veteran exaggerated symptoms of 
back pain.  

A VA outpatient record dated in March 2002 shows that the 
veteran reported that he had recently had four more attacks 
of gout.  A report from a private physician, Jeff Marshall, 
M.D., dated in late March 2002 shows that the veteran was 
noted to have a severe case of gouty arthritis that caused 
excruciating pain.  He reported 20 relapses of swelling since 
January.  He currently had marked swelling and was 


noted to be under the care of Dr. Elliott Semble.  Dr. 
Marshall stated that he contacted Dr. Semble regarding 
medication, and Dr. Semble reported that the veteran had not 
followed-up with him a few months back when he was in the 
process of increasing Allopurinol.  

In April 2002, the veteran submitted photographs of his 
elbows.  In an accompanying statement, the veteran noted that 
the VA physician who conducted his examination said there was 
no deformity of the left elbow.  The veteran pointed out that 
he had undergone two surgeries on his left elbow and had 
decided not to have a third surgery because he was told the 
problem would continue to recur.  In June 2002, the veteran 
submitted an X-ray report for the left elbow from Forsyth 
Radiological Associates dated in May 2002.  The impression 
was olecranon spur; no acute bony abnormality or joint 
effusion.  

In a VA outpatient record dated in June 2002, it was noted 
that the veteran reported he had recently had three more gout 
attacks.  In December 2002, it was noted that the veteran 
recently had a vasectomy and the stress of surgery had caused 
him to have another attack of gout.  

In February 2003, the RO received from the veteran an 
itemized billing statement from Meylor Chiropractic Offices 
showing visits from July 2002 to January 2003.  On the 
statement the current diagnosis was reported as spondylosis 
without myelopathy.  The veteran stated that he was going to 
the chiropractor for relief of his back pain.  

Gout

The Rating Schedule provides that gout, found at Diagnostic 
Code 5017, is rated under the criteria for rheumatoid 
arthritis, Diagnostic Code 5002.  See 38 C.F.R. § 4.71a.  
Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria 


for a 100 percent rating but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods a 60 percent 
evaluation is assigned; with symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year a 40 percent evaluation 
is assigned; and one or two exacerbations a year in a well-
established diagnosis warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5002.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.  

Based on review of the medical evidence outlined in detail in 
the earlier Background section, the Board finds that during 
the period from December 28, 1995, to June 19, 1997, the 
veteran experienced incapacitating exacerbations of his gout 
at the rate of at least 3 times per year.  During this 
period, the medical records document flare-ups of the gout 
mainly involving the first MTP joints with evidence of 
swelling, severe pain and exquisite tenderness resulting in 
the veteran using VA-issued crutches for walking.  In July 
1996, he testified that because of his gout he had missed a 
couple of weeks of work over the past 18 months.  Given the 
frequency of the attacks and their adverse effect on the 
veteran's ability to walk, which the Board views as 
incapacitating, the Board concludes that the criteria for a 


40 percent rating were met during the period from December 
28, 1995, to June 19, 1997.  During that period, there is, 
however, no documentation of definite health impairment nor 
is there evidence of severely incapacitating exacerbations 4 
times a year or of fewer severely incapacitating 
exacerbations over a prolonged period, which would be 
necessary for the award of the next higher 60 percent rating.  

On review of the record for the period from June 20, 1997, to 
June 11, 2001, the Board observes that the veteran continued 
to receive periodic treatment for flare-ups of his gout.  
History reported to treating physicians and hearing testimony 
indicate that the rate of incapacitating exacerbations 
continued at approximately the same rate as previously and 
may have even declined.  In this regard, the Board notes that 
in October 1997 the veteran in reported he had only "little 
attacks" of gout.  In February 1998 he reported that his 
gouty attacks had been mild lately, but medical records 
document an acute exacerbation in March 1998 involving his 
right first MTP joint, his right foot and ankle lasting 
several days resulting in the veteran using crutches and 
needing a joint injection plus a prescription of Toradol.  At 
the July 1999 hearing, the veteran testified that he had 
incapacitating bouts of gout an average of twice a month over 
a year and so far that year had missed about 10 days from 
work because of gout, but in September 1999 he told his VA 
primary care physician that he had discontinued all 
medications and actually had milder gout attacks.  Later 
records indicate that during the remainder of the time from 
June 1997 to June 2001, the veteran continued to have 
periodic acute exacerbations of his gout, mainly involving 
the first MTP joints of the feet, but at times also involving 
his left elbow, wrists, hands, ankles and knees.  

Based on the foregoing, the Board finds that the evidence 
supports the currently assigned 40 percent rating for the 
veteran's gout from June 20, 1997, to June 11, 2001, but no 
more.  The Board acknowledges that the record shows that 
during the period the veteran's gout required custom-molded 
shoes and that physicians noted during the period that the 
veteran's gout was difficult to control.  The evidence does 
not, however, show or suggest there were severely 
incapacitating exacerbations at least 4 times a year or a 
lesser number of severely incapacitating exacerbations over 


prolonged periods, which would be required for the next 
higher 60 percent rating.  The Board notes that the veteran 
has submitted leave records from his employer pertaining to 
sick leave and annual leave he used in 1998 and 1999.  The 
veteran has asserted that he used all of this leave for VA 
disabilities.  Even if the used all the leave for his gout, 
this would amount to loss of slightly more than 11/2 days of 
work per month due to gout.  The time lost from work does not 
in and of itself indicate the degree of incapacitation 
associated with an exacerbation, and there is no indication 
that the leave was taken as a block or blocks of time that 
might suggest prolonged or severe incapacitation.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 40 percent for 
the veteran's gout for the period from June 20, 1997, to June 
11, 2001.  

A 60 percent rating is currently in effect for the veteran's 
gout from June 12, 2001.  As was noted earlier, the next 
higher, 100 percent, rating requires constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating.  Review of the record shows that 
starting in mid-June 2001, the veteran experienced a 
prolonged exacerbation of his gout, which responded to 
steroid treatment but recurred when the steroids were tapered 
off.  A private rheumatologist planned modification of the 
veteran's medications, but the veteran did not follow-up with 
him.  In more recent months, examination reports and 
treatment records have shown frequent gout attacks, some 
involving excruciating pain.  The evidence does not, however, 
show that the veteran has experienced constitutional 
manifestations such as weight loss and anemia at all, much 
less to the extent that such manifestations together with 
active joint involvement have rendered the veteran totally 
incapacitated.  Under the circumstances, there is no basis 
for the award of a 100 percent rating for the veteran's gout 
since June 12, 2001.  

Throughout the appeal period, from December 1995 onward, the 
record has generally demonstrated that the veteran's gout is 
an active process, and it has been rated as such under 
Diagnostic Code 5002.  It is also possible to rate service-
connected gout based on chronic residuals such as ankylosis 
or limitation of motion, with limitation of motion 
objectively confirmed by findings such as swelling, 


muscle spasm or satisfactory evidence of painful motion.  As 
noted earlier, the joints primarily affected in the veteran's 
case have been the first MTP joints of both feet and the feet 
have been shown to be chronically painful.  From time to 
time, the ankles, knees, wrists and hands have been 
symptomatic, but there has been no showing of chronic 
residuals in those joints.  

At the April 2000 VA "joints" examination, the physician 
said that chronic residuals related to gout were the slight 
degree of loss of motion, not to the point of ankylosis, in 
the left elbow.  At that time, the left elbow lacked the 
final 3 to 4 degrees of extension to 0 degrees.  The veteran 
could flex the left elbow to 140 degrees, and pronation and 
supination were painless and normal.  In November 2001, the 
left elbow lacked 5 degrees of full extension, and there was 
flexion to 145 degrees.  Examination showed tenderness 
immediately adjacent to the olecranon, but not markedly so.  
May 2002 X-rays of the left elbow showed an olecranon spur 
with no acute bony abnormality or joint effusion.  The record 
as presented identifies the loss of left elbow motion and 
left elbow pain as chronic residuals of gout.  The loss of 
extension of up to 5 degrees is not compensable under the 
Rating Schedule, which, under Diagnostic Code 5207 requires 
extension limited to 45 degrees for a 10 percent rating.  In 
view of the associated tenderness, a 10 percent rating could, 
however, be assigned under Diagnostic Code 5002, as the elbow 
qualifies as a major joint.  See 38 C.F.R. § 4.45.  The 
assignment of such a rating for the left elbow is not 
appropriate in this case because service connection is 
currently in effect for bursitis of the left elbow and a 10 
percent rating has been assigned based on painful limited 
motion of the joint under Diagnostic Code 5019.  The 
assignment of a separate 10 percent rating for left elbow 
gout residuals is prohibited under 38 C.F.R. § 4.14.  That 
regulation provides that the evaluation of the same 
disability, here limited painful motion, under various 
diagnoses (bursitis and gout) is to be avoided.  

The remaining chronic gout residuals are the veteran's 
painful feet, which have required custom-molded shoes 
provided by VA.  Residual limitation of motion of the MTP 
joints and feet has not been shown clinically, but 
consideration of 


functional loss, disturbance of locomotion and painful motion 
and application of 38 C.F.R. § 4.40, 4.45, 4.59 would allow 
for a 10 percent rating for each foot.  The combined rating 
for the veteran's chronic residuals would be 20 percent.  See 
38 C.F.R. § 4.25, Table I - Combined Ratings Table (2002).  
The note following Diagnostic Code 5002 states that the 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis and 
directs that the higher evaluation be assigned.  In this 
case, the rating for the active process is higher, and as 
discussed above, results in a 40 percent rating for the 
veteran's gout from December 28, 1995, to June 11, 2001, and 
a 60 percent rating thereafter.  

According to 38 C.F.R. § 3.321(b)(1), in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

In the current case, the veteran has asserted that flare-ups 
of his gout have interfered with his ability to work.  There 
is no allegation or evidence that the veteran's gout has 
resulted in him being hospitalized in recent years.  As 
discussed earlier, the veteran has submitted some leave 
records, and these records with interpretation provided by 
the veteran, along with his hearing testimony, indicate that 
the veteran has, at most, taken approximately 11/2 to 2 days of 
sick leave per month.  The Board also recognizes that VA 
physicians have noted that the veteran's gout has been 
exceptionally difficult to control.  Nonetheless, the Board 
finds that the veteran's gout, while affecting his ability to 
work, has not prevented him from maintaining full-time 
employment and cannot be said to have caused marked 
interference with that employment.  It is the Board's opinion 
that the level of interference with the 


veteran's industrial abilities due to his gout is fully 
contemplated in the respective 40 percent and 60 percent 
ratings assigned for his gout under the Rating Schedule.  
Based on this evidence, the Board finds that the veteran's 
service-connected gout does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
this issue does not warrant referral for an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Thoracic strain, levoscoliosis with back pain

Service connection is currently in effect for thoracic 
strain, levoscoliosis with back pain, which has been rated as 
10 percent disabling under Diagnostic Code 5291 effective the 
day after the veteran's separation from service in January 
1985.  The veteran is seeking an increased evaluation, and 
his representative argues that his thoracic spine disability 
should rated as analogous to lumbosacral strain and be 
assigned a 20 percent rating under Diagnostic Code 5295.  The 
veteran's complaints have included neck pain and low back 
pain and examinations have shown limitation of motion of the 
cervical and lumbar spine segments.  The Board notes, 
however, that service connection is not in effect for any 
cervical spine or lumbar spine disability.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural 


analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  38 
C.F.R. § 4.20 (2002).  

Based on the entire evidence of record, the Board finds that 
a rating in excess of the currently assigned 10 percent for 
the service-connected thoracic spine disability, 
characterized as thoracic strain, levoscoliosis with back 
pain, is not warranted.  As the thoracic spine disorder is 
currently receiving the maximum evaluation allowed under 
Diagnostic Code 5291, it must be determined whether any other 
applicable diagnostic code provides a basis for a higher 
evaluation for this disability.  Initially, the Board 
observes the entirety of the clinical evidence of record is 
devoid of any objectively demonstrable neurological 
impairment of the thoracic spine or evidence of 
intervertebral disc syndrome; thus, a rating of the service-
connected thoracic spine disability under Diagnostic Code 
5293 (intervertebral disc syndrome) is wholly inappropriate 
in this case.  Moreover, as the evidence does not indicate 
that the disability is associated with fractured vertebra, 
complete spine bony fixation (ankylosis), or thoracic spine 
ankylosis, a rating of the veteran's disability under 
Diagnostic Codes 5285, 5286, or 5288, respectively, is 
likewise unwarranted.  

It has been argued that the veteran's thoracic strain, 
levoscoliosis with back pain, should be rated as analogous to 
lumbosacral strain and be awarded a 20 percent rating under 
Diagnostic Code 5295.  Under that code, a noncompensable 
evaluation is warranted for lumbosacral strain where there 
are only slight subjective symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 10 percent rating requires 
characteristic pain on motion, and a 20 percent rating 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  Id.  The Board finds no basis for granting an 
increased evaluation for the veteran's thoracic spine 
disability by analogy under Diagnostic Code 5295, as the only 
objective findings on examination have been limited motion of 
the non-service-connected cervical and lumbar spine, some 
tenderness of the thoracic musculature and complaints of 
pain.  Though claimed by the veteran, there has been 
absolutely no objective showing of muscle spasm involving the 
thoracic spine, 


either at rest or on forward bending, nor has there been 
shown to be loss of lateral motion of the thoracic spine, one 
of which would be required for a 20 percent rating under 
Diagnostic Code 5295.  

The evidence reveals that levoscoliosis, the disease for 
which service connection is in effect, has not been shown on 
two recent VA examinations, but the evidence does reveal that 
the veteran has been prescribed a TENS unit, which he uses 
for his thoracic pain.  Under the pertinent regulations, a 
disability rated based on limitation of motion may be 
compensated at a higher schedular rate because of pain and 
related factors than it would otherwise be, if such 
additional compensation does not require exceeding the 
maximum schedular rating for the disability.  Spencer v. 
West, 13 Vet. App. 376 (2000).  Notwithstanding the 
prescription of a TENS unit, objective evidence of pain, 
other than some tenderness of the thoracic musculature, has 
not been demonstrated, and it has been noted that the veteran 
has exaggerated his back symptoms at VA examinations.  In the 
Board's opinion, the evidence does not support a finding that 
the observed tenderness and complaints of pain combined with 
loss of thoracic spine motion, produce disability that could 
be regarded as analogous to complete favorable bony fixation 
of the thoracic spine, which would warrant a 20 percent 
rating under Diagnostic Code 5288.  

Finally, the Board finds that the veteran's service-connected 
thoracic spine disability dos not present such an exceptional 
or unusual disability picture, characterized by such factors 
as frequent periods of hospitalization or marked interference 
with work, to warrant referral of the case to the Director of 
the Compensation and Pension Service for the consideration of 
an extra-schedular rating.  Impairment of employment due to 
the thoracic spine disability has not been shown, nor has 
hospitalization.  38 C.F.R. § 3.321(b)(1).  For these 
reasons, the Board has determined that the preponderance of 
the evidence is against the assignment of an increased rating 
for the veteran's service-connected thoracic spine 
disability.  




ORDER

A 40 percent rating for gout is granted for the period from 
December 28, 1995, to June 19, 1997, subject to controlling 
regulations applicable to the payment of monetary benefits.  

A rating in excess of 40 percent for gout is denied for the 
period from June 20, 1997, to June 11, 2001.  

A rating in excess of 60 percent for gout since June 12, 
2001, is denied.  

A rating in excess of 10 percent for thoracic strain, 
levoscoliosis with back pain, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

